DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks considering the most recent claim amendments. Upon review, the Examiner respectfully disagrees with the Applicant’s assertions that the prior art of record fails to read upon the most current listing of claims. 
With respect to the Applicant’s amendments to overcome the previous 25 U.S.C. §112(b) rejection related to the “design” of the planar inductor to allow impedance matching with the energy harvester, it remains unclear as to how the planar inductor is to be controlled in such a manner to achieve the respective impedance matching. As best understood, and previously discussed, it appears the presence of a planar inductor structure within the system would suffice, as the claims do not present any form of control over the planar inductor to achieve such functionality. Therefore, it is evident that the presence of a planar inductor structure would function in the same manner as presented within the claims. 
Furthermore, the Applicant argues over recently introduced claim language reciting the phrase, “a loop antenna element” by stating the prior art of record, namely Smoot, fails to teach such a feature. However, it appears said feature is present within Smoot as antenna 184 is taught as a “loop antenna”. As will be discussed in further detail below, the Applicant previously relied upon claim language reciting the phrase, “loop element”. As defined within the Applicant’s specification (paragraph 0046 for example), “loop element” is “an electrical conductor that feeds into the IoT chip 230,” and subsequently, the respective circuit lines/wires from the loop element were relied upon to teach the electrical conductor constituting the loop element. 
In response to the most recently introduced claim term “loop antenna element”: the term does not appear to have support within the Applicant’s specification or figures. It appears that the Applicant may be unintentionally combining various figures to create the new term “loop antenna element”. Regardless, Smoot clearly teaches a “loop antenna” in the form of loop antenna 184 which is coupled to the energy harvesting system.
The Applicant further argues that the prior art of record fails to teach “at least one planar inductor,” however, once again, the Examiner respectfully disagrees. As is taught within Smoot, a planar antenna 114 is shown within the system. Prior art Song further reiterates that it is known to utilize an antenna having a flat shape. Even if the Applicant were to still disagree with the Examiner’s assertions, it is once again noted that the selection of a respective shape/configuration of an antenna/inductor would have flown naturally to one of ordinary skill in the art as intended for its final application. For these reasons, inter alia, the Examiner believes the previous rejection of record should remain upheld. An updated action is provided to address the most recent claim amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “loop antenna element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections







Claim 1 objected to because of the following informalities: claim 1 recites two iterations of the term, “an energy harvester”. For the sake of expediting prosecution, the Examiner will interpret the second recitation of “an energy harvester” as “the energy harvester” to appropriately refer back to the originally introduced energy harvester.  Appropriate correction is required.
Claims 1-20 objected to because of the following informalities: claims 1-20 recite the term, “a loop antenna element,” which does not appear to have support within the application. The term “loop element” is discussed throughout the Applicant’s specification, and appears shown within Fig. 4, for example, as numeral 431. As presented within the Applicant’s specification, paragraph 0046 for example, a “loop element” 431 is an “electrical conductor” included within the FM harvesting antenna 430 (also shown as FM-antenna 215-FM within Fig. 2). 
Furthermore, the Applicant’s specification appears to teach the term “loop antenna”. Paragraph 0030, for example, directed towards the teachings of Fig. 2 states that “one or more antennas 210” (which are separate and distinct from FM-antenna 215-FM) may be loop antennas configured to harvest energy at different frequency bands (i.e. frequency bands which are to be different from the FM radio signals which are to be harvested by the aforementioned FM-antenna 215-FM). While the Applicant’s specification goes on to mention that the FM antenna may be designed as a loop antenna, it is neither clear, nor evident, as to what structure is to be required by the phrase “loop antenna element”. Stated another way, it is unclear as to what is to be considered a “loop antenna element”. For example, is the Applicant attempting to claim the antenna for harvesting energy from FM radio signals is a loop antenna, or is the Applicant attempting to claim that the antenna for harvesting energy from FM radio signals is to comprise an electrical conductor to couple the antenna to an energy harvester? It is unclear as to where within the Applicant’s figures, specification, etc. support is present so as to properly ascertain what is meant by the newly introduced term, “a loop antenna element”. For the sake of expediting prosecution, the Examiner will interpret the newly introduced term, “a loop antenna element,” as the antenna for harvesting energy from FM radio signals being a loop antenna. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492).
Regarding Claim 1:
Smoot et al. discloses an antenna (Fig. 5, energy harvesting element 502 and its related discussion) for harvesting energy from frequency modulation (FM) radio signals (see, for example, paragraph 0032 which discloses the energy harvesting element 502 can be implemented to obtain energy from a variety of sources including radio frequency such as FM radio signals), comprising: a loop antenna element coupled to an energy harvester (Fig.’s 2, 5-6C, energy harvesting element 502 comprising loop antenna 184 and connections 504/606, shown as respective circuit lines or wires, for coupling the energy harvesting element to rectify/boost 510/608/630, and their related discussion; see, for example, paragraphs 0030-0035 which disclose the energy harvesting system comprising a loop antenna as well as circuit connections between the energy harvesting element and the rectify/boost circuitry.); and at least one planar inductor adapted to provide impedance matching to an energy harvester, wherein the at least one planar inductor extends an electric field of the loop antenna element, wherein the loop antenna element and the at least one planar antenna are adapted to resonate at an FM frequency band (Fig.’s 2, 5-6C, energy harvesting element 502 comprising loop antenna 184, planar UHF antenna 114, and their related discussion; see, for example, paragraphs 0030-0035, 0039, etc. which disclose the loop antenna 184 as well as planar antenna 114). While Smoot discloses a planar “antenna”, Smoot fails to explicitly recite that the planar antenna is a planar inductor.
However, in an attempt to expedite prosecution, Song et al. discloses an antenna for harvesting energy from frequency modulation (FM) radio signals (Fig.’s 1-2a, energy harvesting antenna 102/204, and its related discussion; see, for example, paragraph 0020), comprising: at least one planar inductor designed to allow impedance matching with the energy harvester (Fig.’s 1-2a, 8-9, etc., energy harvesting antenna 102/204, and its related discussion; see, for example, paragraphs 0037-0040, 0051, etc. which disclose inductors are known types of antennas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smoot to explicitly configure the planar antenna as a planar inductor, as taught within Song, since the selection of an inductor as a respective antenna type is well-known in the art as a mere design choice which would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
Regarding Claim 2:
Modified Smoot teaches the limitations of the preceding claim 1. Modified Smoot, in further view of Smoot, discloses a capacitance element, wherein the capacitance element is configured to provide electrical capacitance to the loop antenna element (Fig.’s 6A-6C, capacitor 620 and its related discussion; see, for example, paragraphs 0034-0036).
Regarding Claim 5:
Modified Smoot teaches the limitations of the preceding claim 1. Modified Smoot, in further view of Smoot, discloses wherein the at least one planar inductor includes an electrical conductor shaped with multiple turns (Fig.’s 2, 5-6C, energy harvesting element 502 comprising planar UHF antenna 114, and their related discussion; see, for example, paragraphs 0030-0035, 0039, etc.; see also Song: Fig.’s 1-2a, 8-9, etc., energy harvesting antenna 102/204, and its related discussion; see, for example, paragraphs 0037-0040, 0051, etc.).

Regarding Claim 10:
Smoot et al. discloses a battery-less wireless device (see, for example, paragraphs 0004-0005 which discloses a wearable item that does not require a replaceable power source, i.e. a battery), comprising a harvesting antenna for harvesting energy from frequency modulation (FM) radio signals (Fig.’s 2, 5-6C, energy harvesting element 502 of energy harvesting system 180 comprising loop antenna 184, and their related discussion; see, for example, paragraph 0032 which discloses the energy harvesting element 502 can be implemented to obtain energy from a variety of sources including radio frequency such as FM radio signals); and an energy harvester coupled to the harvesting antenna, wherein the energy harvester powers the wireless device by harvesting FM radio signals impinging upon a loop antenna element of the harvesting antenna (Fig.’s 2, 5-6C, energy harvesting element 502 comprising loop antenna 184 and coupled to rectify/boost 510/608/630, and their related discussion; see, for example, paragraphs 0030-0035), wherein the loop antenna element of the harvesting antenna is impedance matched to the energy harvester and the communication antenna using at least one planar inductor configured to provide the impedance matching (Fig.’s 2, 5-6C, energy harvesting element 502 comprising loop antenna 184, planar UHF antenna 114, and their related discussion; see, for example, paragraphs 0030-0035, 0039, etc. which disclose the loop antenna 184 as well as planar antenna 114). While Smoot discloses the utilization of UHF antenna 114, Smoot fails to teach said antenna is provided as a communication antenna, as well as explicitly reciting that the planar antenna is a planar inductor.
However, Song et al discloses a wireless device, comprising: a harvesting antenna for harvesting energy from frequency modulation (FM) radio signals (Fig.’s 1-2a, energy harvesting antenna 102/204, and its related discussion; see, for example, paragraph 0020); a communication antenna for receiving and transmitting signals using a low energy communication protocol (Fig.’s 1-1a, communication antenna 114 and its related discussion; see, for example, paragraphs 0003, 0020, 0050, 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smoot to include a communication antenna, as taught within Song, to establish a more robust and “smart” wireless device capable of communicating and receiving useful information within an energy efficient manner. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smoot to explicitly configure the planar antenna as a planar inductor, as taught within Song, since the selection of an inductor as a respective antenna type is well-known in the art as a mere design choice which would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 11:
Modified Smoot teaches the limitations of the preceding claim 10. Modified Smoot, in further view of Song, discloses wherein the energy communication protocol is Bluetooth low energy (BLE) (Fig.’s 1-1a, communication antenna 114 and its related discussion; see, for example, paragraphs 0003, 0020, 0050, 0061, 0090, etc.; See also Carr paragraph 0008 for example).
Regarding Claim 12:
Modified Smoot teaches the limitations of the preceding claim 10. Modified Smoot, in further view of Smoot, discloses the at least one planar inductor extends an electric field of the loop antenna element, wherein the loop antenna element and the at least one planar inductor resonate at an FM frequency band (Fig.’s 2, 5-6C, energy harvesting element 502 comprising loop antenna 184, planar UHF antenna 114, and their related discussion; see, for example, paragraphs 0030-0035, 0039, etc. which disclose the loop antenna 184 as well as planar antenna 114).
Regarding Claim 13:
Modified Smoot teaches the limitations of the preceding claim 12. Modified Smoot, in further view of Smoot, discloses a capacitance element, wherein the capacitance element is configured to provide electrical capacitance to the loop antenna element (Fig.’s 6A-6C, capacitor 620 and its related discussion; see, for example, paragraphs 0034-0036).
Regarding Claim 16:
Modified Smoot teaches the limitations of the preceding claim 12. Modified Smoot, in further view of Smoot, discloses wherein the at least one planar inductor includes an electrical conductor shaped with multiple turns (Fig.’s 2, 5-6C, energy harvesting element 502 comprising planar UHF antenna 114, and their related discussion; see, for example, paragraphs 0030-0035, 0039, etc.; see also Song: Fig.’s 1-2a, 8-9, etc., energy harvesting antenna 102/204, and its related discussion; see, for example, paragraphs 0037-0040, 0051, etc.).
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492) and in further view of Carr (U.S. Patent Publication Number 2017/0237466).
Regarding Claims 3 & 14:
Modified Smoot teaches the limitations of the preceding claims 2 and 13, respectively. Modified Smoot fails to teach wherein the capacitance element of the harvesting antenna is selected to optimize impedance matching with the energy harvester.
However, Carr discloses wherein the capacitance element optimizes impedance matching to the energy harvester (see, for example, paragraph 0066 which discloses the capacitance is controlled so as to provide a desired impedance match.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to select a capacitance element to optimize impedance matching, as taught within Carr, to maximize the capture of harvestable energy and power transfer. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Claims 4, 6-8, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492) in further view of Greene et al. (U.S. Patent Publication Number 2017/0027043).
Regarding Claim 4:
Modified Smoot teaches the limitations of the preceding claim 2. Modified Smoot fails to teach wherein the capacitance element of the harvesting antenna is realized as a capacitive pad.
However, Greene et al. discloses wherein the capacitance element of the harvesting antenna is realized as a capacitive pad (see, for example, paragraphs 0087-0088 which disclose the use of capacitive pads). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to incorporate a capacitive pad, as taught within Greene, so as to provide a way in which a change in capacitance from an external source may be sensed.
Regarding Claim 6:
Modified Smoot teaches the limitations of the preceding claim 5. Modified Smoot fails to teach wherein the harvesting antenna is structured on a multi-layer substrate.
However, Greene et al. discloses wherein the harvesting antenna is structured on a multi-layer substrate (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to incorporate the device on a multi-layer substrate, as taught within Greene, to provide an efficient and relatively low-cost design potentially capable of further improving the electromagnetic capability of the project.
Regarding Claim 7:
Modified Smoot teaches the limitations of the preceding claim 6. Modified Smoot, in further view of Greene, discloses wherein the multi-layer substrate includes at least a first layer and a second layer, wherein the first layer includes the loop antenna element and the capacitance element, and the second layer includes the capacitance element, wherein the first layer is stacked on top of the second layer (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards with the antenna on a top layer and the capacitive pads running from the top to the bottom).
Regarding Claim 8:
Modified Smoot teaches the limitations of the preceding claim 7. Modified Smoot, in further view of Greene, discloses wherein the first layer and the second layer are coupled by means of any of: capacitive coupling, inductive coupling, and electrical coupling (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards with the antenna on a top layer and the capacitive pads running from the top to the bottom).
Regarding Claim 15:
Modified Smoot teaches the limitations of the preceding claim 13. Modified Smoot fails to teach wherein the capacitance element of the harvesting antenna is realized as a capacitive pad.
However, Greene et al. discloses wherein the capacitance element of the harvesting antenna is realized as a capacitive pad (see, for example, paragraphs 0087-0088 which disclose the use of capacitive pads). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to incorporate a capacitive pad, as taught within Greene, to provide a way in which a change in capacitance from an external source may be sensed.
Regarding Claim 17:
Modified Smoot teaches the limitations of the preceding claim 16. Modified Smoot fails to teach wherein the harvesting antenna is structured on a multi-layer substrate.
However, Greene et al. discloses wherein the harvesting antenna is structured on a multi-layer substrate (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to incorporate the device on a multi-layer substrate, as taught within Greene, to provide an efficient and relatively low-cost design potentially capable of further improving the electromagnetic capability of the project.
Regarding Claim 18:
Modified Smoot teaches the limitations of the preceding claim 17. Modified Smoot, in further view of Greene, discloses wherein the multi-layer substrate includes at least a first layer and a second layer, wherein the first layer includes the at least one planar inductor and the capacitance element, and the second layer includes the capacitance element, wherein the first layer is stacked on top of the second layer (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards with the antenna on a top layer and the capacitive pads running from the top to the bottom).
Regarding Claim 19:
Modified Smoot teaches the limitations of the preceding claim 18. Modified Smoot, in further view of Greene, discloses wherein the first layer and the second layer are coupled by means of any of: capacitive coupling, inductive coupling, and vias (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards with the antenna on a top layer and the capacitive pads running from the top to the bottom).

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492) in further view of Hur et al. (U.S. Patent Publication Number 2018/0006366).
Regarding Claims 9 & 20:
Modified Smoot teaches the limitations of the preceding claims 1 and 12, respectively. Modified Smoot fails to teach wherein at least the loop antenna element and the at least one planar inductor are printed on a substrate, wherein the substrate is any one of: low temperature co-fired ceramic (LTCC), polyethylene terephthalate (PET), and paper.
However, Hur et al. discloses wherein at least the loop antenna element and the at least one planar inductor are printed on a substrate, wherein the substrate is any one of: low temperature co-fired ceramic (LTCC), polyethylene terephthalate (PET), and paper (see, for example, claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to print the antenna on PET, as taught within Hur, to utilize a strong, and lightweight plastic which may offer a wide range of uses and implementations for said antenna.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836